Title: 30th.
From: Adams, John Quincy
To: 


       Parson Toppan of Newtown preach’d at our meeting this day. I attended all day and was very much pleased with his ingenuity: he is quite orthodox enough, although he has contended with Mr. Spring upon some very knotty points. His delivery is not graceful, nor even agreeable; but the sound sense, and ingenuity, which appear in his sermons, more than compensate for defects which are so common.
       I have read through Knox’s treatise upon Education, and in general am much pleased with it. If his censures of the present times, did not sometimes border upon ill-nature, and if he had not profess’d to maintain the advantages of prejudice, and partiality I should place much greater confidence in his opinion; but his complaints in many cases are but too just, and too applicable to the manners of this Country.
      